NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

FRANK P. SLATTERY, JR. AND LFC NO. 1 CORP.,
ON BEHALF OF THEMSELVES AND ONABEHALF
OF ALL OTHER SIMILARY SITUATED
SHAREHOLDERS OF MERITOR SAVINGS BANK,

Plaintiffs,

AND
STEVEN ROTH AND INTERSTATE PROPERTIES,
Plaintrlffs-Appellants,

V

UNITED STATES,
Defendant-Appellee,

V.

JOHN R. MCCARRON,
Movant-Appellant.

2012-5041, -5068

Appeals from the United States Court of Federal
Claims in 93-CV-280, Senior Judge Loren A. Smith

ON MOTION

SLATTERY V. US 2

ORDER

The United States moves without opposition for a 14-
day extension of time, until July 13, 2012, to file its opposi-
tion brief, and for a 14-day extension of time, until August
6, 2012, for the appellants to file their reply briefs.

Upon consideration thereof,

IT Is ORDERED THAT:
The motion is granted

FoR THE CoURT

 

 l 3  /s/ Jan Horbal
Date J an Horbaly~
Clerk

cc: Thomas M. Buchanan, Esq.
Brian A. Mizoguchi, Esq.

Richard J. Urowsky, Esq. b umw
Jeffrey B. McCarron, Esq. u's`YFEDE;!§.PC|Rl'-`»U"
321 JUL l 3 2912
JAN HURBALY
CLERK